DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 07/05/2022.
Claims 1, 6-8, 12-13, 18, 21, 24-38 are pending of which claims 1, 8, 13 and 21 are the base independent claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-8, 12-13, 18, 21, 24-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, the amended limitations are in fact taught by the previously cited prior art. For a detailed explanation on how the previously prior art and/or newly prior art reads on the claims as amended, please see the rejection below.

Applicant's arguments filed 07/05/20222 have been fully considered but they are not persuasive. 

Regarding claim 1, the applicant alleged that the system of  “Feng’428”fails to show or merely suggest “determining, by the UE, the location of common information according to the second location information, wherein the location of common information is in the first transmission bandwidth; and receiving, by the UE at the location of common information, common information from the base station, wherein the common information is a system information block (SIB), a random access response (RAR), or paging information” as recited by applicant on page “13 of 16”.
In response, the examiner respectfully disagrees because in this case, the system of  “Feng’428” explicitly teaches the above limitation.


    PNG
    media_image1.png
    548
    731
    media_image1.png
    Greyscale


Feng’428 teaches, see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources needs to be indicated in the specific bandwidth….see fig.5, resources actually allocated as first bandwidth within terminal specific bandwidth & see para.0050, the specific bandwidth is indicated by its size and its position in the system bandwidth, se also para.0096, 109 and 120, thus the position of the allocated resources is considered as the second location since that position/location is within the position/location of the specific bandwidth(determining, by the UE, the location), see para.0074, which discusses terminal uses the standard bandwidth of the base station as its own specific bandwidth, para.0065, which discusses specific bandwidth of the terminal may be configured flexibility, that is the size and position may be configured as any reasonable value less than or equal to the system bandwidth, see para.0124, the terminal as UE uses the standard bandwidth or system bandwidth of the base station…when receiving non-terminal specific data, such as a system message and paging message as the common information, thus the standard/system bandwidth as the specific bandwidth that included an allocated resource as the first bandwidth associated with a position as the second position/location for receiving paging message as common as further evidence by para.0076 that discloses base station selects 6 RBs of actually resources as first bandwidth allocated properly in the specific bandwidth and allocates the 6 RBs to the terminal (i.e. determining, by the UE, the location of common information),  see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources needs to be indicated in the specific bandwidth….see fig.5, resources actually allocated as first bandwidth within terminal specific bandwidth & see para.0050, the specific bandwidth is indicated by its size and its position in the system bandwidth, se also para.0096, 109 and 120, thus the position of the allocated resources is considered as the second location since that position/location is within the position/location of the specific bandwidth(i.e. according to the second location information).
Feng’428 teaches, see para.0074, which discusses terminal uses the standard bandwidth of the base station as its own specific bandwidth, para.0065, which discusses specific bandwidth of the terminal may be configured flexibility, that is the size and position may be configured as any reasonable value less than or equal to the system bandwidth, see para.0124, the terminal as UE uses the standard bandwidth or system bandwidth of the base station…when receiving non-terminal specific data, such as a system message and paging message as the common information, see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources needs to be indicated in the specific bandwidth….see fig.5, resources actually allocated as first bandwidth within terminal specific bandwidth & see para.0050, the specific bandwidth is indicated by its size and its position in the system bandwidth, se also para.0096, 109 and 120, thus the position/location for receiving page message as common information in the allocated resource as the first transmission bandwidth (i.e. wherein the location of common information in the first transmission bandwidth).
Feng’428 teaches , see para.0074,  the terminal as UE uses the standard bandwidth or system bandwidth of the base station…when receiving non-terminal specific data, such as a system message and paging message as the common information, see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources needs to be indicated in the specific bandwidth….see fig.5, resources actually allocated as first bandwidth within terminal specific bandwidth & see para.0050, the specific bandwidth is indicated by its size and its position in the system bandwidth, se also para.0096, 109 and 120, thus the position/location for receiving page message as common information in the allocated resource as the first transmission bandwidth(i.e. receiving, by the UE, at the location of common information, common information ), see para.0123, the base station uses the standard bandwidth or system…when transmitting non-terminal specific data, such as a system message and paging message as the common information (i.e. from the base station).
Feng’428 teaches, see para.0123-0124, which discusses non-terminal specific data, such as a system message and paging message as the common information(i.e. wherein the common information comprises at least one of a system information block (SIB), a random-access response (RAR), or   paging information).

The Applicant further argues that, see page 13 of 16, “However, Feng fails to disclose that common information is received within the first transmission bandwidth”.
In response, the examiner respectfully disagrees because in this case, the system of  “Feng’428” explicitly teaches the above limitation.
Feng’428 teaches, see para.0074, which discusses terminal uses the standard bandwidth of the base station as its own specific bandwidth, para.0065, which discusses specific bandwidth of the terminal may be configured flexibility, that is the size and position may be configured as any reasonable value less than or equal to the system bandwidth, see para.0124, the terminal as UE uses the standard bandwidth or system bandwidth of the base station…when receiving non-terminal specific data, such as a system message and paging message as the common information. see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources needs to be indicated in the specific bandwidth….see fig.5, thus using the allocated resource as first transmission bandwidth within the terminal specific bandwidth to receive page message as common information. Thus, Feng’428 discloses that common information is received within the first transmission bandwidth.

The Applicant further argues that, see page 14 of 16 “It can be seen from {ff 123-124 that the terminal-specific bandwidth (which is considered teaching the “first transmission bandwidth in Office Action) is only used for terminal-specific service, which means the there is only terminal-specific information or data transmitted in the terminal-specific bandwidth.
When it comes to receiving non-terminal-specific data, such as a system message and a paging message, the terminal in Feng uses the standard bandwidth or system bandwidth of the base station instead of the terminal-specific bandwidth. Thus, the system message and paging message is received in the standard bandwidth or system bandwidth instead of the terminal-specific bandwidth.
That is, the terminal-specific bandwidth in Feng is not the same as “first transmission bandwidth” in amended claim 1, since the terminal-specific bandwidth in Feng is only used to transmit terminal-specific service, whereas the claimed first transmission bandwidth is used to receive system information block (SIB), a random access response (RAR), or paging information”.
In response, the examiner respectfully agrees and disagrees because in this case, the system of  “Feng’428” explicitly teaches the above limitation.
Feng’428 teaches, see para.0074, which discusses terminal uses the standard bandwidth of the base station as its own specific bandwidth, para.0065, which discusses specific bandwidth of the terminal may be configured flexibility, that is the size and position may be configured as any reasonable value less than or equal to the system bandwidth, see para.0124, the terminal as UE uses the standard bandwidth or system bandwidth of the base station…when receiving non-terminal specific data, such as a system message and paging message as the common information, see fig.5 & see para.0076, within specific bandwidth of 25 RBs, 6 RBs as first transmission bandwidth is allocated to the terminal by the base station. Thus, I agree with the Applicant that the terminal-specific bandwidth in Feng is not the same as “first transmission bandwidth” since the first transmission bandwidth, for example, equal to 6 RBs  while terminal-specific bandwidth is, for example, equal to 25 RBs. I respectfully disagree that “terminal-specific bandwidth in Feng is only used to transmit terminal-specific service” since Feng’428 further discloses that the terminal as UE uses the standard bandwidth  as terminal specific bandwidth or system bandwidth of the base station…when receiving non-terminal specific data, such as a system message and paging message as the common information.

Regarding claim 1, the applicant alleged that the system of  “Feng’428”fails to show or merely suggest “determining, by the UE, a size and a location of the first transmission bandwidth in a bandwidth of the UE …and wherein the bandwidth of the UE is within a bandwidth of a base station” as recited by applicant on page “14-15 of 16”.
In response, the examiner respectfully disagrees because in this case, the system of  “Feng’428” explicitly teaches the above limitation.
Feng’428 teaches, see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as location of the allocated resources needs to be indicated in the specific bandwidth….see fig.5 & see para.0076, for example the size of the [terminal] specific bandwidth is 25 RBs as the bandwidth of the UE but the current actual traffic of the terminal of the terminal requires only 6 RBs as first transmission bandwidth allocated, then the base station selects 6 RBs as first transmission bandwidth properly  in the [terminal] specific bandwidth as the bandwidth of the UE  and allocates 6 RBs as first transmission bandwidth to the terminal (i.e. determining, by the UE, a size and a location of the first transmission bandwidth in a bandwidth of the UE)….see fig.5, resources actually [6RB] as first bandwidth, allocated to a terminal,  is within terminal specific-bandwidth [25 RBs] that is within the system bandwidth of base station (i.e. wherein the bandwidth of the UE is within a bandwidth of a base station).

The Applicant further argues, see page 15 of 16,  that “Feng discloses that specific bandwidth is bandwidth less than or equal to system bandwidth (see 50 and Fig. 5). However, Feng fails to disclose a bandwidth of UE, a relationship between the specific bandwidth and the bandwidth of UE, or a relationship between the bandwidth of UE and a bandwidth of system bandwidth”.
In response, the examiner respectfully disagrees because in this case, the system of  “Feng’428” explicitly teaches the above limitation.
Feng’428 teaches, see fig.5, resources actually [6RB] as first bandwidth, allocated to a terminal,(i.e., first bandwidth) is within terminal specific-bandwidth [25 RBs] as bandwidth of UE (i.e. bandwidth of UE) that is within the system bandwidth of base station (i.e. system bandwidth of a base station). Thus, Feng’428 disclose a bandwidth of UE [25 RBs] (i.e. terminal specific-bandwidth) , a relationship between the specific bandwidth (i.e. resources actually [6RB] ) and the bandwidth of UE (i.e., resources actually [6RB] is within terminal specific-bandwidth of 25 RBs, thus relationship)  or a relationship between the bandwidth of UE(i.e. terminal specific-bandwidth)  and a bandwidth of system bandwidth (i.e., i.e. terminal specific-bandwidth is within system bandwidth of a base station, thus relationship).
Regarding claims 8, 13 and 21, the same argument as claim 1 is also applied to claims 8, 13 and 21 since claims 8, 13 and 21 recited similar features as claim 1.
Regarding claims  6-7, 12, 18 and  24-38, the same argument as independent claim 1  is also applied to claims 6-7, 12, 18 and  24-38 since claims 6-7, 12, 18 and  24-38 are each depend either directly or indirectly from independent claim 1 as discussed above. 
In view of the above, it is clear the previously cited prior arts still disclose the applicant claim invention as set detailed in the rejection below.
Allowable Subject Matter
Claims 7, 12 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art of record fails to teach “receiving, by the UE, information from the base station that is about a second offset , wherein the second offset indicates a location offset that is of a frequency domain location used to transmit uplink information and that is in the bandwidth of the UE; determining, by the UE according to a resource location at which the common information is received and the information about the second offset, an uplink resource location at which the UE sends the uplink information to the base station; and sending, by the UE at the uplink resource location, the uplink information to the base station”, as substantially described in independent claim(s) 7.  These limitations, in combination with the remaining limitations of claim(s) 7 is/are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “simultaneously sending, by the base station, the common information to the UE and at least a second UE when the bandwidth of the UE at least partially overlaps a second bandwidth of the second UE”, as substantially described in independent claim(s) 12.  These limitations, in combination with the remaining limitations of claim(s) 12 is/are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “the apparatus to send the common information to the UE and at least a second UE when the bandwidth of the UE at least partially overlaps a second bandwidth of the second UE”, as substantially described in independent claim(s) 24.  These limitations, in combination with the remaining limitations of claim(s) 24 is/are not taught nor suggested by the prior art of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 13-14, 20, 21-22, 25, 27, 28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al (US 2012/0275428).
Regarding claims 1 and 13, Feng’428 discloses common information transmission method(see fig.3, which shows base station to  determine and send to terminal, see para.0133, software store in computer readable medium that must executed by a processor), comprising: 
obtaining, by a user equipment (UE), frequency domain location information of a first transmission bandwidth (see para.0091, which discusses obtain position of time frequency resource for terminal to send/receive data in the specific bandwidth,  see fig.5 & see para.0076, which shows and discusses resources actually allocated as first transmission to a terminal as UE, see fig.4-7); 
determining, by the UE, a size and a location of the first transmission bandwidth(see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources  as first transmission bandwidth needs to be indicated in the specific bandwidth) in a bandwidth of the UE( see fig.5, which shows resources actually allocated  as first transmission bandwidth in terminal specific bandwidth as bandwidth of the UE, see fig.7) according to the frequency domain location information(see para.0091,which discusses obtain position of time frequency resource for terminal to send/receive data in the specific bandwidth, see fig.4-7), wherein the bandwidth of the UE is within a bandwidth of a base station (see fig.5, for instance, terminal specific bandwidth as bandwidth of the UE is within the system bandwidth of the base station); 
receiving, by the UE, second location information(see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources needs to be indicated in the specific bandwidth) from the base station, ( see fig.3, which shows from Base station fig.7),wherein the second location information(see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources needs to be indicated in the specific bandwidth) indicates a location of common information in the first transmission bandwidth( see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources needs to be indicated in the specific bandwidth, see para.0123, & see para.0124, which discusses terminal uses the standard bandwidth or system bandwidth of the base station …when receiving non-terminal specific data, such as a system message and paging, see para.0067, which discusses the bandwidth of the terminal is the system bandwidth or standard bandwidth of the base station, see para.0125, see para.0074, which discusses the terminal uses the standard bandwidth of the base station as its own specific bandwidth, thus location as second location indicates location in the allocated resources as first transmission bandwidth for receiving paging message);
determining, by the UE, the location (see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources needs to be indicated in the specific bandwidth….see fig.5, resources actually allocated as first bandwidth within terminal specific bandwidth & see para.0050, the specific bandwidth is indicated by its size and its position in the system bandwidth, se also para.0096, 109 and 120, thus the position of the allocated resources is considered as the second location since that position/location is within the position/location of the specific bandwidth) of common information according to the second location information(see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources needs to be indicated in the specific bandwidth….,  see para.0123-0124, which discusses the terminal uses the standard bandwidth or system bandwidth when receiving non terminal specific data, such as system message and paging message as common information, see para.0050, which discusses the specific bandwidth is bandwidth less than or equal to the system bandwidth, thus determining by the UE position as second location of allocated resources when receiving paging message as common information), wherein the location of common information in the first transmission bandwidth(see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources as first transmission bandwidth needs to be indicated in the specific bandwidth, thus second position/location is the first bandwidth…., see para.0123-0124, which discusses the terminal uses the standard bandwidth or system bandwidth when receiving non terminal specific data, such as system message and paging message as second common information, see para.0050, which discusses the specific bandwidth is bandwidth less than or equal to the system bandwidth); and
receiving, by the UE, at the location of common information(see para.0123-0124, which discusses the terminal uses the standard bandwidth or system bandwidth when receiving non terminal specific data, such as system message and paging message as second common information, see para.0050, which discusses the specific bandwidth is bandwidth less than or equal to the system bandwidth, see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources as first transmission bandwidth needs to be indicated in the specific bandwidth), common information from the base station(see para.0123-0124, which discusses the terminal uses the standard bandwidth or system bandwidth when receiving non terminal specific data, such as system message and paging message as second common information from base station), wherein the common information comprises at least one of a system information block (SIB), a random access response (RAR), or  (due to or language, only of them is being considered) paging information (see para.0123-0124, which discusses the terminal uses the standard bandwidth or system bandwidth when receiving non terminal specific data, such as system message and paging message as second common information, thus common information comprises paging).
Regarding claims 8 and 21, Feng’428 discloses determining, by a base station(see fig.3, which shows base station to  determine and send to terminal, see para.0133, software store in computer readable medium that must executed by a processor ), a size and a location of a first transmission bandwidth(see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources  as first transmission bandwidth needs to be indicated in the specific bandwidth) in a bandwidth of the base station (see fig.5, which shows resources actually allocated  as first transmission bandwidth in terminal specific bandwidth as bandwidth of the UE, see fig.7);
sending, by the base station, second location information(see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources  as first transmission bandwidth needs to be indicated in the specific bandwidth), see fig.7) to a user equipment (UE)(see para.0057, which discusses the terminal receives configuration information which is about the size and the position as location of the specific bandwidth…sent by the base station, see para.0051, which discusses the base station determine the position as location information…, see para.0047 & see para.0050, which discusses the base station to indicate…the position as location),  wherein a bandwidth of the UE is within a bandwidth of the base station(see fig.5, for instance, terminal specific bandwidth as bandwidth of the UE is within the system bandwidth of the base station), and  wherein the second location information(see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources needs to be indicated in the specific bandwidth) indicates a location of common information in the first transmission bandwidth (see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources needs to be indicated in the specific bandwidth, see para.0123, & see para.0124, which discusses terminal uses the standard bandwidth or system bandwidth of the base station …when receiving non-terminal specific data, such as a system message and paging, see para.0067, which discusses the bandwidth of the terminal is the system bandwidth or standard bandwidth of the base station, see para.0125, see para.0074, which discusses the terminal uses the standard bandwidth of the base station as its own specific bandwidth, thus location as second location indicates location in the allocated resources as first transmission bandwidth for receiving paging message); and
sending, by the base station(see para.0123-0124, which discusses the terminal uses the standard bandwidth or system bandwidth when receiving non terminal specific data, such as system message and paging message as second common information from base station), common information to the UE at the location of common information((see para.0123-0124, which discusses the terminal uses the standard bandwidth or system bandwidth when receiving non terminal specific data, such as system message and paging message as second common information, see para.0050, which discusses the specific bandwidth is bandwidth less than or equal to the system bandwidth, see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources as first transmission bandwidth needs to be indicated in the specific bandwidth), wherein the common information comprises at least one of a system information block (SIB), a random access response (RAR), or  (due to or language, only of them is being considered) paging information (see para.0123-0124, which discusses the terminal uses the standard bandwidth or system bandwidth when receiving non terminal specific data, such as system message and paging message as second common information).
Regarding claims 31, 34 and 36,  Feng’428 discloses wherein the size of the first transmission bandwidth is less than a size of the bandwidth of the UE(see fig.5, shows resources actually allocated as first transmission bandwidth to a terminal is less than the size terminal specific bandwidth as bandwidth of the UE ), and wherein the bandwidth of the UE is one of system bandwidths (see para.0039, which discusses the specific bandwidth is a band less than or equal to system bandwidth, see fig.5, which shows terminal-specific bandwidth as bandwidth of the UE part of /one of system bandwidth of base station).
Regarding claims 32 and 37, Feng’428 discloses determining, by the UE, the location of common information (see para.0074, which discusses terminal uses the standard bandwidth of the base station as its own specific bandwidth, para.0065, which discusses specific bandwidth of the terminal may be configured flexibility, that is the size and position may be configured as any reasonable value less than or equal to the system bandwidth, see para.0124, the terminal as UE uses the standard bandwidth or system bandwidth of the base station…when receiving non-terminal specific data, such as a system message and paging message as the common information, thus the standard/system bandwidth as the specific bandwidth that included an allocated resource as the first bandwidth associated with a position as the second position/location for receiving paging message as common as further evidence by para.0076 that discloses base station selects 6 RBs of actually resources as first bandwidth allocated properly in the specific bandwidth and allocates the 6 RBs to the terminal )according to the second location information  and the size and location of the first transmission bandwidth(see para.0047, the size of the allocated resources may be indicated in the specific bandwidth…and the position as second location of the allocated resources as first transmission bandwidth needs to be indicated in the specific bandwidth….see fig.5, resources actually allocated as first bandwidth within terminal specific bandwidth & see para.0050, the specific bandwidth is indicated by its size and its position in the system bandwidth, se also para.0096, 109 and 120, thus the position of the allocated resources is considered as the second location since that position/location is within the position/location of the specific bandwidth).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 18, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (US 2012/0275428) and further in view of Chen et al (US2011/0085457).
Regarding claims 6, 18, 26 and 29, as discussed above, although Feng’428 discloses terminal specific bandwidth overlap system bandwidth of the base station, where system bandwidth could be equal to terminal bandwidth (see fig.4-7), Feng’428 does not explicitly show the use of “is all or part of an overlapping part between the bandwidth of the UE and a second bandwidth of a UE” as required by present claimed invention.  However, including “is all or part of an overlapping part between the bandwidth of the UE and a second bandwidth of a UE” would have been obvious to one having ordinary skill in the art as evidenced by Chen’457.  
In particular, in the same field of endeavor, Chen’457 teaches the use of is all or(due or language, only of them is being considered) part of an  overlapping part between the bandwidth of the UE and a second bandwidth of a UE (see abs, which discusses the first UE on a first system bandwidth…and at least second UE on a second system bandwidth, which overlaps the first system bandwidth, see para.0044, the second system bandwidth may completely or partially overlap the first system bandwidth. Similarly, the fourth system bandwidth may completely or partially overlap the third system bandwidth).
In view of the above, having the system of Feng’428 and then given the well-established teaching of Chen’457, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Feng’428 to include “is all or part of an overlapping part between the bandwidth of the UE and a second bandwidth of a UE” as taught by Chen’457, since Chen’457 stated in para.0006 that such a modification would be desirable to efficiently support communication for UEs in such a system.
Claims 25, 27, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (US 2012/0275428) and further in view of Liu et al (US 2016/0183295).

Regarding claims 25, 27, 28 and 30, as discussed above, although Feng’428 discloses wherein there is offset between the first transmission bandwidth and the bandwidth of the UE(see para.0094, which discusses if the specific bandwidth is multiple discontinuous bandwidth, the terminal adds different offset to the position of the allocated resource in the specific bandwidth, see fig.7, thus offset between bandwidth of the UE), Feng’428 does not explicitly show the use of “wherein there is first offset between a starting PRB of the first transmission bandwidth and a starting PRB of the bandwidth of the UE” as required by present claimed invention.  However, including “wherein there is first offset between a starting PRB of the first transmission bandwidth and a starting PRB of the bandwidth of the UE” would have been obvious to one having ordinary skill in the art as evidenced by Liu’295.  
In particular, in the same field of endeavor, Liu’295 teaches the use of wherein there is first offset (see fig.7, PRB offset)between a starting PRB of the first transmission bandwidth and a starting PRB of the bandwidth of the UE(see fig. 7, see para.0384, which discusses PRBoffset is a spacing between the starting resources of different RACHs…, see para.0383, which discusses Fra is an index of the starting resources of different PRACH…, see para.0545, which discusses the indexes of the PRACH starting resources allocated to each type of the MTCUE, thus resources of different RACH/PRACH including a first transmission resource/bandwidth and bandwidth of the UE).
In view of the above, having the system of Feng’428 and then given the well-established teaching of Liu’295, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Feng’428 to include “wherein there is first offset between a starting PRB of the first transmission bandwidth and a starting PRB of the bandwidth of the UE” as taught by Liu’295, since Liu’295 stated in para.0006+ and 102+ that such a modification would provide an improved system that implement the random access channel resource configuration of the MTC UE in the LTE/LTE-A system and solve the problem of access of the MTC UE in the LTE/LTE-A systems.
Claims 33, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (US 2012/0275428) and further in view of Gou et al (WO 2014/180265 A1).

Regarding claims 33, 35 and 38, as discussed above, although Feng’428 discloses bandwidth with resource block or resource block group(see para.0051 and 0078), Feng’428 does not explicitly show the use of “first transmission bandwidth is formed by M consecutive physical resource blocks (PRBs)” as required by present claimed invention.  However, including “first transmission bandwidth is formed by M consecutive physical resource blocks (PRBs)” would have been obvious to one having ordinary skill in the art as evidenced by Gou’265.  
In particular, in the same field of endeavor, Gou’265  teaches the use of first transmission bandwidth is formed by M consecutive physical resource blocks (PRBs)) (see page 3, which discusses transmission bandwidth is formed by M consecutives PRB pairs, see page 8, 11, 18).
In view of the above, having the system of Feng’428 and then given the well-established teaching of Gou’265, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Feng’428 to include “first transmission bandwidth is formed by M consecutive physical resource blocks (PRBs)” as taught by Gou’265, since Gou’265 stated in page 6+ that such a modification would provide an improved system that can  be used for synchronization tracking, and performance can be guaranteed. In addition, the solution provided by the embodiment of the present invention weakens the interference generated by the existing LTE 8 CS in the HetNet scenario to a certain extent, and also enables the UE to use the downlink reference signal. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474